Mahoney, P. J., and Main, J., dissent and vote to reverse in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting).
We cannot
agree with the majority that the stenographically transcribed stipulation of discontinuance which concluded the action to foreclose a mechanic’s lien and obligated the defendant to pay plaintiff the sum of $2,760 upon the completion by defendant of foundation work at the construction site, somehow became a "mere arrangement requiring further performance by both parties, and their stipulation of settlement was not intended to conclude the action”. A stipulation of discontinuance is a contract which by its terms concludes an action (Yonkers Fur Dressing Co. v Royal Ins. Co., 247 NY 435). Immediately upon appropriate entry on the court calendar, the action *836ceases to exist. Nothing remains that can be addressed by motion unless the stipulation is conditioned in terms of time so that it can be said that the action is still pending when the motion attacking the stipulation is made (Sperb v Met. El. Ry. Co., 57 Hun 588, opn in 10 NYS 865, affd 123 NY 659). Here, the subject stipulation of discontinuance is not conditioned so as to require judicial monitoring. The preamble to the terms of the agreement recites the court’s understanding that "The parties have compromised and settled their differences, and that the action brought by plaintiff and the action by way of a counterclaim are to be discontinued upon the merits based upon this stipulation.” (Emphasis added.) Nothing could be clearer. Whatever differences that obtained between the parties were settled by compromise, upon the merits of their respective actions, and new rights and obligations were created by the very contract that ended their prior actions. The present dispute, defendant refusing to pay plaintiff the agreed upon sum because of allegedly defective work, arose subsequent to the contract of discontinuance and can only be resolved in a plenary action wherein all the pretrial discovery machinery provided in the CPLR can be utilized to clarify the issues. Affidavits of a party in support of a motion attacking a stipulation of discontinuance are not an adequate substitute for testimonial proof, subject to cross-examination, whereby disagreements can be ventilated and the issues narrowed for easier resolution (see Hallock v State of New York, 58 AD2d 67). The Court of Appeals in Teitelbaum Holdings v Gold (48 NY2d 51), while conceding that the Yonkers rule has been substantially eroded over the years so as to permit more liberal judicial enforcement of settlements by motion rather than plenary action, nevertheless, refrained from overruling Yonkers in those instances, as here, where the parties enter into a stipulation of discontinuance, as distinguished from a settlement agreement. The latter contractual arrangement would require the entry of a judgment to conclude and enforce the settlement. The judgment should be reversed.